EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY The following is a list of our subsidiaries as of December 31, 2011: 1. Ambassador Programs, Inc. 2. Ambassadors Unlimited, LLC. 3. BookRags, Inc. 4. World Adventures Unlimited, Inc. The following is a list of Ambassador Programs, Inc.’s subsidiaries as of December 31, 2011: 1. AGI Hong Kong Limited 2. Marketing Production Systems, LLC. The following is a list of AGI Hong Kong Limited’s subsidiaries as of December 31, 2011: 1. Beijing People to People Education Consultation Co., Ltd
